Citation Nr: 1122610	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  04-19 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an evaluation higher than 40 percent for a service-connected recurrent lumbosacral strain.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at Law


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1974 to November 1981.

This matter arises before the Board of Veterans' Appeals (Board) from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the Veteran's claims was subsequently transferred to the VA RO in St. Paul, Minnesota.

Notably, this claim was previously denied by the Board in August 2009, but the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  Subsequently, the Veteran, through his representative, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion) requesting that the Board's decision be vacated and remanded.  In April 2010, the Court granted the motion and remanded the case to the Board for further appellate review.  The case now returns to the Board following the Court Order.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims.  

The Veteran mentioned during his appeal that he recently began receiving Social Security disability benefits.  VA has a duty to obtain Social Security Administration (SSA) records when they may be relevant to a claim.  38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The medical and legal documents pertaining to this application have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Thus, the Board finds that the claims must be remanded in order to attempt to obtain these records before they can be adjudicated on the merits.  38 C.F.R. § 3.159(c)(2) (2010).

Also, in January 2011, the Veteran submitted a statement with a list of the hospitals that treated him during his period of active military service and the dates of such treatment.  The list included Sheffield Air Force Base Hospital, United States Air Force Hospital Davis-Monthan Air Force Base, United States Air Force Hospital Clark, and William Beaumont Army Base Hospital.  It does not appear that the record contains hospital records from all these facilities for the time periods stated by the Veteran.  Therefore, the record needs to be developed in order to adjudicate the claim.  

After attempts to obtain the Veteran's service hospital records are made, the Veteran should be scheduled for another compensation and pension examination for his neck disability that addresses any in-service treatment he received for a neck injury, that is "consistent with the evidence of record," and that includes a notation that the examiner reviewed the evidence of record.  The Board also observes that the Veteran's last compensation and pension examination for his lumbar spine disability was in October 2008, over two and one-half years ago.  Given the passage of time since his most recent examination, the Board finds that a new compensation and pension examination would assist the Board in clarifying the extent of the Veteran's lumbar spine disability and would be instructive with regard to the appropriate disposition of the issue under appellate review.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, these matters must be remanded for a compensation and pension examination to ascertain the current severity of the Veteran's service-connected lumbar spine disability and for a new examination of the Veteran's cervical spine disability.  
 



Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate that the records do not exist and whether further efforts to obtain the records would be futile.
  
2.  Contact the NPRC or other appropriate repository of records and make another request for any available clinical records pertaining to the Veteran's reported treatment at the hospitals at Sheffield Air Force Base, Davis-Monthan Air Force Base, Clark Hospital, and William Beaumont Army Base Hospital for the identified periods from 1976 to 1981 that have not yet been associated with the claims file.  The search should include any archived or retired records.  If no records are available, please make specific note of that fact in the claims file.

3.  Schedule the Veteran for an appropriate medical examination to determine the nature and extent of any current manifestations of his service-connected lumbar spine, as well as the nature and etiology of his cervical spine disability.  The examiner should specifically state whether the Veteran's cervical spine disability is at least as likely as not (i.e., probability of 50 percent) related to his period of active military service.  If the examiner is unable to give such an opinion without resorting to mere speculation, the examiner should state so and give the reasons why he or she cannot give such an opinion.   

All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file and a copy of this remand should be made available for review in connection with the examination.  The examiner should indicate in the report that the claims file was reviewed.  The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected lumbar and cervical spine disabilities and any other non-service-connected disorders that may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should state this in the examination report.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  After any additional development deemed necessary is accomplished, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


